NO. 12-20-00025-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

 HOLLY LEANN ELLIOTT,                                  §       APPEAL FROM THE 7TH
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       SMITH COUNTY, TEXAS

                            MEMORANDUM OPINION ON REMAND
        Holly Leann Elliott appeals her conviction for theft of property. In three issues, Appellant
challenges the restitution order and contends the bill of costs should be modified. We vacate the
restitution order and remand the case to the trial court for reassessment of restitution.


                                              BACKGROUND
        Appellant was charged by indictment with theft of property in an amount of $30,000.00 or
more but less than $150,000.00. Appellant pleaded “guilty” to the offense, and the matter
proceeded to a bench trial on punishment. After hearing the evidence and arguments of counsel,
the trial court assessed Appellant’s punishment at imprisonment for ten years. The trial court
further imposed a $10,000.00 fine and ordered that Appellant pay $117,630.00 in restitution.
Appellant appealed.
        We initially issued an opinion in which we held that a portion of the time payment fee is
unconstitutional. 1 The State appealed that constitutional analysis to the Texas Court of Criminal
Appeals. However, the Court of Criminal Appeals has since decided Dulin v. State, in which it
held that the time payment fee was assessed prematurely. Dulin v. State, 620 S.W.3d 129, 133

        Elliott v. State, No. 12-20-00025-CR, 2020 WL 6065980, at *2 (Tex. App.—Tyler Oct. 14, 2020), vacated
        1

2021 WL 1940640 (Tex. Crim. App. May 12, 2021).
(Tex. Crim. App. 2021). As a result, the Court of Criminal Appeals vacated our previous opinion
and remanded the case for consideration under Dulin.2


                                                RESTITUTION
        In her first issue, Appellant urges the trial court erred in assessing a restitution amount that
is unsupported by the evidence.
Standard of Review and Applicable Law
        Texas law authorizes a sentencing court to order payment of restitution to the victim for
losses sustained as a result of the convicted offense. TEX. CODE CRIM. PROC. ANN. art. 42.037(a)
(West Supp. 2020). Due process requires a factual basis in the record for the amount of restitution
ordered. Martin v. State, 874 S.W.2d 674, 676 (Tex. Crim. App. 1994); see also Cartwright v.
State, 605 S.W.2d 287, 289 (Tex. Crim. App. [Panel Op.] 1980). Further, restitution must be
“just,” that is, supported by sufficient factual evidence in the record that the expense was incurred.
Thompson v. State, 557 S.W.2d 521, 525–26 (Tex. Crim. App. 1977).
        Challenges to the sufficiency of the evidence supporting a restitution order can be raised
for the first time on appeal. Idowu v. State, 73 S.W.3d 918, 921–22 (Tex. Crim. App. 2002). We
review a trial court’s restitution order for abuse of discretion. Cartwright, 605 S.W.2d at 289. The
trial court abuses its discretion when it acts in an arbitrary or unreasonable manner. Montgomery
v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990). Due process is implicated when the trial
court abuses its discretion in setting the amount of restitution. See Cartwright¸605 S.W.2d at 289.
Due process places the following limitations on the restitution a trial court may order: (1) the
restitution must be for injuries or damages for which the defendant is criminally responsible, (2)
the restitution must be directed to the victim or victims of the offense, and (3) the restitution
amount must be just and supported by a factual basis in the record. Burt v. State, 445 S.W.3d 752,
758 (Tex. Crim. App. 2014). Thus, we review the record to determine if there was sufficient
factual evidence of an amount which the court could find “just.” Cartwright, 605 S.W.2d at 289.
Analysis
        Appellant urges that the evidence is insufficient to support the restitution assessed.
Specifically, Appellant argues that she was charged with the distinct crime of stealing the property


        2
          Elliott v. State, No. PD-1088-20, 2021 WL 1940640, at *1 (Tex. Crim. App. May 12, 2021) (not designated
for publication) (per curiam).



                                                       2
of Eva Sealey and that the evidence only supports that she owes Sealey $84,000.00. She contends
that the $117,630.00 ordered by the trial court includes additional money allegedly owed to
individuals not named in the indictment. Appellant further argues that the judgment does not
identify to whom the restitution is to be paid.
        Appellant was charged with and convicted of unlawfully appropriating, by acquiring or
otherwise exercising control over, property of the value of $30,000 or more but less than $150,000,
from Eva Sealey. While employed at Sealey’s business, Centaur Arabian Farms, Appellant stole
and embezzled money. As a manager and event/wedding planner for Centaur, Appellant altered
the books to make it appear that brides renting the venue had paid in full when she personally
accepted and pocketed the cash payments. The presentence investigation report indicates that
Appellant took $117,630.00 that should have been paid to Centaur Arabian Farms and Sealey.
Accordingly, contrary to Appellant’s contention, the $117,630.00 is not money owed to other
victims but is money owed to Sealey. The restitution ordered was related only to the offense for
which Appellant is criminally responsible and it applied only to the losses suffered by the victim
of the offense, Sealey. See Miller v. State, 343 S.W.3d 499, 502 (Tex. App.—Waco 2011, pet.
ref’d). As a result, the trial court did not abuse its discretion when it ordered Appellant to pay
$117,630.00 in restitution. We overrule this part of Appellant’s first issue.
        The trial court’s judgment, underneath “Restitution Payable To:” states: “(See special
findings or order of restitution which is incorporated herein by reference).” However, no order of
restitution or special findings appear in the record designating to whom Appellant is to pay
restitution. When it is clear during the sentencing hearing that restitution will be ordered but the
recipients of restitution are not orally pronounced, it is appropriate to remand a case for a restitution
hearing. Burt, 445 S.W.3d at 761. Here, no restitution recipient was orally pronounced. We
sustain this portion of Appellant’s first issue.


                                                BILL OF COSTS
        In her second and third issues, Appellant contends the trial court erred in including certain
items in the bill of costs, i.e., the “time payment” fee previously authorized by Texas Local
Government Code, Section 133.103 and the fine assessed by the trial court. 3


        3
         The Texas Legislature passed legislation, effective January 1, 2020, that transfers Texas Local Government
Code, Section 133.103 to Texas Code of Criminal Procedure, Article 102.030 and revises the statute to provide that



                                                        3
         Several courts, including this one, have held subsections (b) and (d) of Section 133.03
unconstitutional. See, e.g., Irvin v. State, No. 12-19-00347-CR, 2020 WL 5406276, at *7 (Tex.
App—Tyler Sept. 9, 2020), vacated, 2021 WL 1940593 (Tex. Crim. App. May 12, 2021); Ovalle
v. State, 592 S.W.3d 615, 618 n.1 (Tex. App.—Dallas 2020), vacated, 2021 WL 1938672 (Tex.
Crim. App. May 12, 2021); Simmons v. State, 590 S.W.3d 702, 712 (Tex. App.—Waco 2019),
vacated, 2021 WL 1938758 (Tex. Crim. App. May 12, 2021); Johnson v. State, 573 S.W.3d 328,
340 (Tex. App.—Houston [14th Dist.] 2019), vacated, 2021 WL 1939984 (Tex. Crim. App. May
12, 2021). However, the Court of Criminal Appeals has recently held that the pendency of an
appeal stops the clock for the purposes of the time payment fee. Dulin, 620 S.W.3d at 133.
         Fines are punitive and intended to be part of the convicted defendant’s sentence. See
Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). Court costs, however, are
“compensatory in nature” and are “a non-punitive recoupment of the costs of judicial resources
expended in connection with the trial of the case.” Id.; Williams v. State, 495 S.W.3d 583, 590
(Tex. App.—Houston [1st Dist.] 2016), pet. dism’d, 2017 WL 1493488 (Tex. Apr. 26, 2017).
         Here, the judgment of conviction reflects that the trial court assessed $311.00 in court costs.
The judgment includes a document identified as “Attachment A Order to Withdraw Funds,” which
states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount
of $127,941.50. The certified bill of costs itemizes the court costs imposed, which total $10,311.50
with a $10,311.50 balance remaining. The bill of costs indicates that the $15.00 time payment fee
will be assessed if any part of the court costs is paid on or after the 31st day after the date the
judgment assessing the court costs is entered. But see TEX. LOC. GOV’T CODE ANN. § 133.103(c)
redesignated as TEX. CODE CRIM. PROC. ANN. art. 102.030 (West Supp. 2020) (treasurer shall
deposit ten percent of fees collected under this section in general fund of county or municipality
for purpose of improving efficiency of administration of justice in county or municipality).
         Because the pendency of an appeal stops the clock for purposes of the time payment fee,
the assessment of the fee in Appellant’s case is premature. Dulin, 620 S.W.3d at 133. As a result,



all of the fees collected under the section are “to be used for the purpose of improving the collection of outstanding
court costs, fines, reimbursement fees, or restitution or improving the efficiency of the administration of justice in the
county or municipality.” See Act of May 23, 2019, 86th Leg., R.S., S.B. 346, § 2.54, 2019 Tex. Sess. Law Serv. Ch.
1352. The changes apply only to a cost, fee, or fine assessed on a conviction for an offense committed on or after the
effective date of the Act. Id. § 5.01. Because the offense in this case was committed before January 1, 2020, the
former law applies. See Ovalle v. State, 592 S.W.3d 615, 617 n.1 (Tex. App.–Dallas 2020), vacated on other grounds,
2021 WL 1938672 (Tex. Crim. App. May 12, 2021).



                                                            4
the fee should be struck in its entirety, without prejudice to it being assessed later if, more than 30
days after the issuance of our mandate, Appellant has failed to completely pay any fine, court costs,
or restitution that she owes. Id.
         The proper remedy when a trial court erroneously includes amounts as court costs is to
modify the judgment to delete erroneous amounts. See Sturdivant v. State, 445 S.W.3d 435, 443
(Tex. App.–Houston [1st Dist.] 2014, pet. ref’d). Accordingly, we will modify the trial court’s
judgment and Attachment A to reflect the appropriate assessment of court costs that do not include
the time payment fee. See Dulin, 620 S.W.3d at 133. Appellant’s second issue is sustained.
         The bill of costs also includes the $10,000 fine imposed by the trial court. A bill of costs
must be in writing and contain “the items of cost.” TEX. CODE CRIM. PROC. ANN. art. 103.001
(West 2018). As noted above, fines are fundamentally different than court costs. Fines constitute
punishment and are part of the defendant’s sentence whereas court costs are those financial
obligations intended to recoup “the costs of judicial resources expended in connection with the
trial of the case.” Weir v. State, 278 S.W.3d 364, 366–67 (Tex. Crim. App. 2009). In light of the
above, we reform the bill of costs to delete the fine. See Williams, 495 S.W.3d at 591. Appellant
remains obligated to pay the $10,000 fine reflected in the judgment of conviction. See TEX. R.
APP. P. 43.2(b). We sustain Appellant’s third issue.


                                                  DISPOSITION
         Having sustained Appellant’s first issue, we vacate the restitution order in the trial court’s
judgment and remand the case to the trial court for reassessment of restitution. Having sustained
Appellant’s second issue, we modify the trial court’s judgment and Attachment A to reflect that
the amount of court costs is $297.50, by deleting the time payment fee, without prejudice to it
being assessed later, if more than thirty days after the issuance of our mandate, Appellant fails to
completely pay any fine, court costs, or restitution she owes. See TEX. R. APP. P. 43.2(b). Having
sustained Appellant’s third issue, we further modify the bill of costs to delete the fine. See id. In
all other respects, we affirm the trial court’s judgment.
                                                                   BRIAN HOYLE
                                                                      Justice

Opinion delivered October 6, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)



                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 6, 2021


                                         NO. 12-20-00025-CR


                                    HOLLY LEANN ELLIOTT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1273-19)

                THIS CAUSE came to be heard on the appellate record and briefs filed herein, and
the same being considered, because it is the opinion of this Court that there was error in judgment
of the court below, it is ORDERED, ADJUDGED and DECREED by this Court that the restitution
order in the trial court’s judgment be vacated and the cause remanded to the trial court for
reassessment of restitution in accordance with the opinion of this Court.
                It is further ORDERED, ADJUDGED and DECREED that the trial court’s
judgment and Attachment A be modified to reflect that the amount of court costs is $297.50, by
deleting the time payment fee, without prejudice to it being assessed later, if more than thirty days
after the issuance of our mandate, Appellant fails to completely pay any fine, court costs, or
restitution she owes; we further modify the bill of costs to delete the fine. In all other respects, it
is ORDERED, ADJUDGED and DECREED the trial court’s judgment be affirmed, and that this
decision be certified to the court below for observance.
                     Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.